Citation Nr: 0827985	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
right ankle sprain with arthritis, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected residuals of right ankle sprain with arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appellant appeared at a video conference at the RO before 
the undersigned Veterans Law Judge in February 2008.

In January 2008, VA received additional evidence through the 
veteran's congressman, consisting of communications regarding 
his VA psychiatric treatment.  These records were not in the 
file when the RO last considered the veteran's claim and he 
did not waive his right to have this most recently submitted 
evidence initially considered by the RO.  In addition, 
subsequent to his February 2008 hearing, the veteran again 
submitted additional evidence consisting of the results of 
internet research regarding complex regional pain syndrome.  
He waived his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. § 20.1304 (2007).  This 
additional evidence pertains to his claim for service 
connection for an acquired psychiatric disorder and, thus, is 
not relevant to the to the increased rating claims 
adjudicated herein.  With respect to the claim for service 
connection for a psychiatric disorder, however, to avoid any 
potential prejudice, the RO (actually, the AMC) must consider 
this additional evidence prior to the Board.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304(c); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to 
service-connected residuals of right ankle sprain with 
arthritis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's chronic low back strain is manifested by 
subjective complaints of pain and objective findings of 
limitation of motion, but not forward flexion limited to 30 
degrees or less; ankylosis; or incapacitating episodes of at 
least four weeks over the past 12 months.

2.  The veteran has the maximum schedular rating for 
limitation of motion of the right ankle and there is no 
evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for chronic low back strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

2.  The criteria are not met for a disability rating higher 
than 20 percent for the residuals of the right ankle 
fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a June 2006 
letter, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, since his claims are being 
denied, no effective date or schedular evaluation will be 
assigned, so not receiving notice concerning these downstream 
elements of his claims are nonprejudicial, i.e., harmless 
error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  See, also, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The RO did not issue the VCAA notice letter prior to 
initially adjudicating the veteran's claims for increased 
ratings - the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  However, the VCAA 
letter was sent prior to the July 2007 statement of the case 
(SSOC) - wherein the RO readjudicated the claims based on any 
additional evidence that had been received since the initial 
rating decision.  This is important to point out because the 
Federal Circuit Court has recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the June 2006 VA 
letter.  This letter provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, Social 
Security determinations, and any other evidence showing an 
increase in the disability or the impact of the disability on 
employment.  Vazquez-Flores, 22 Vet. App. 37 (2008).  This 
sort of information was conveyed to the appellant in the 
aforementioned VA letter.  However, this was after the 
initial determination by the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letter 
sent to the appellant does not satisfy all the requirements 
of Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating from the February 2006 rating decision, June 
2006 notice letter, and July 2007 statement of the case.  In 
particular, the June 2006 letter informed the appellant of 
the need to submit evidence that his disability had increased 
in severity, he was told to submit medical evidence, 
statements from individuals who could describe the manner in 
which the disability had become worse, his own statement 
about his condition, that he should submit all pertinent 
evidence in his possession, and inform the RO about treatment 
at VA facilities.  The appellant was informed of the 
Diagnostic Code requirements for increased ratings in the 
rating decision and the statement of the case.  The June 2006 
letter informed the appellant that ratings from zero to 100 
percent are assigned to disabilities and provided additional 
examples of pertinent evidence he could submit.

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  The Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The veteran was afforded a 
VA examination and a Board video conference hearing.  He was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  He did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The veteran was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  He was 
provided with notice as to the medical evidence needed for an 
increased evaluation as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That said, a recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

For purposes of the analyses below, the Board notes that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 for degenerative arthritis provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003

Low Back Strain

The veteran claims that the severity of his service-connected 
chronic low back strain warrants a higher disability rating.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine which includes 
Diagnostic Codes 5237 for rating Lumbosacral Strain.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235-5243 (2007).  Normal flexion 
is to 90 degrees, extension to 30 degrees, lateral flexion to 
30 degrees to the left and right, and rotation to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Plate V.

Upon VA joints examination in February 2007, the veteran 
complained of chronic low back pain which causes difficulty 
sleeping and is aggravated by bending, twisting, and limping.  
Physical examination revealed decreased lumbar lordosis and 
no scoliosis or muscle spasm.  Range of motion of the spine 
was to 45 degrees of flexion, 5 degrees of extension, 15 
degrees right lateral bend, 10 degrees left lateral bend, and 
5 degrees of rotation to the right and left.  Pain 
accompanied all ranges of motion.  There was tenderness to 
palpation over both iliac crests on compression.  X-ray 
examination revealed no acute fractures, dislocations, or 
significant arthritic changes.  The diagnosis was chronic 
lumbar strain.  The examiner commented that the veteran's low 
back impairment resulted in functional limitation due to 
pain, fatigability, and loss of endurance.  

Additional evidence in connection with this appeal include VA 
and private treatment records which reflect complaints of and 
treatment for ongoing low back symptoms, consistent with the 
VA examination report.  Private treatment records also 
reflect an April 2006 assessment of chronic low back pain, 
with underlying lower lumbar facet arthropathy.  

Based on the medical evidence of record, the Board finds 
that, when applying the general rating formula to the 
veteran's low back disability, there is no competent medical 
evidence to warrant a rating in excess of 20 percent.  There 
has been no objective finding and the veteran does not claim 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
so as to warrant an increased rating of 40 percent disabling.  
The February 2007 VA examination report showed forward 
flexion to 45 degrees.  Although VA and private treatment 
records reflect the veteran's complaints of low back pain, 
these records do not show forward flexion of the 
thoracolumbar spine to 30 degrees or less or ankylosis.  

In addition, the Board has considered whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  However, there has 
been no medical evidence showing that the veteran has been 
prescribed bed rest due to incapacitating episodes having a 
total of at least four weeks during the past 12 months to 
warrant a 40 percent rating for intervertebral disc syndrome.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the veteran was noted to have functional limitation due 
to pain, fatigability, and loss of endurance, there is no 
indication that the pain was so significant so as to result 
in forward flexion of the thoracolumbar spine to 30 degrees 
or less.  Moreover, inasmuch as the June 2007 rating decision 
granted service connection for complex regional pain syndrome 
and assigned a schedular rating of 40 percent disabling; the 
Board finds that the veteran is in receipt of compensation 
for additional impairment due to pain, fatigability, and loss 
of endurance.  

Right Ankle

The veteran's right ankle disability is currently rated as 20 
percent disabling under Diagnostic Code 5271, for marked 
limitation of motion of the ankle.  However, since 20 percent 
is the maximum rating allowed under this diagnostic code, the 
Board must determine whether any other applicable code 
provision warrants a higher rating for this disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ratings higher than 20 percent are provided under Diagnostic 
Code 5270 where the ankle is ankylosed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  Ankylosis is "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's 
Medical Dictionary 87 (25th ed. 1990).  However, no evidence 
of ankylosis has been submitted.

Although the mobility of the veteran's right ankle is 
limited, it has never been characterized as immobile and, in 
any event, no fibrous or bony union across the joint (which 
would indicate consolidation of the joint) has been shown.  
In this regard, although the February 2007 VA examination 
report notes the veteran wears a double upright metal ankle 
foot orthosis with an ankle joint that is fixed at neural 
with a high-top boot, it is further noted that right ankle 
range of motion testing demonstrated zero degrees of 
dorsiflexion and 30 degrees of plantar flexion.  This clearly 
shows he has retained some measurable range of motion in his 
right ankle.  Therefore, because his ankle is not ankylosed, 
a disability rating higher than 20 percent is not warranted 
under Diagnostic Code 5270.

The Board has also considered Diagnostic Code 5262, which 
provides a 30 percent rating for malunion of the tibia and 
fibula with marked ankle disability, and a 40 percent rating 
for nonunion of the tibia and fibula with loose motion which 
requires a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  However, the competent medical evidence of record does 
not suggest the veteran's right ankle is characterized by 
malunion or nonunion with marked impairment, thereby 
precluding a higher rating under Diagnostic Code 5262.

In addition to these criteria, the Board is generally 
required to consider whether an increased rating is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But where, as in 
this case, a musculoskeletal disability is currently rated at 
the highest schedular rating available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In other words, since there is no applicable 
diagnostic code which provides a disability rating higher 
than 20 percent for limitation of motion of the ankle, 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in 
order.  Moreover, as noted above, inasmuch as the June 2007 
rating decision granted service connection for complex 
regional pain syndrome and assigned a schedular rating of 40 
percent disabling; the Board finds that the veteran is in 
receipt of compensation for additional impairment due to 
pain, fatigability, and loss of endurance.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings for the veteran's service connected 
low back and right ankle disorders are appropriate.  However, 
in the present case, the orthopedic symptoms associated with 
these disorders have remained constant throughout the course 
of the appeal and, as such, staged ratings are not warranted.

There is no evidence that the manifestations of the veteran's 
service-connected low back and right ankle disorders are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against disability ratings 
higher than 20 percent for the veteran's service-connected 
chronic low back strain and residuals of right ankle sprain 
with arthritis.  And as the preponderance of the evidence is 
against these claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied as to both issues.


ORDER

The claim for a rating higher than 20 percent for chronic low 
back strain is denied.

The claim for a rating higher than 20 percent for residuals 
of right ankle sprain with arthritis is denied.


REMAND

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, it is noted 
that the veteran has specifically claimed that he has 
depression secondary to his service-connected right ankle.  
In addition, during his February 2008 hearing, he claimed 
that his depression is related to his service-connected 
chronic pain disorder.  

The February 2007 VA joints examination report includes a 
diagnosis of complex regional pain syndrome, right lower 
extremity.  In addition, VA treatment records reflect 
findings of pain disorder with psychological factors and note 
that the veteran is in receipt of psychiatric treatment for 
chronic pain management.  As noted above, by a June 2007 
rating decision, service connection for complex regional pain 
syndrome was granted.  

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The recent 
revisions to 38 C.F.R. § 3.310 were accomplished to take into 
account the holding in Allen.

In addition, the competent medical evidence of record 
contains numerous references suggesting that the veteran had 
a psychiatric disorder prior to service.  Specifically, a 
December 2003 report of VA examination for mental disorders 
includes the finding that the veteran presented with a 
history of some fighting and personal problems prior to 
enlistment which have increased during service and after 
discharge - which, if he did, raises the question of whether 
they were chronically aggravated by his military service.  In 
addition, it is noted that the veteran received inpatient 
psychiatric treatment in December 1986, six months after his 
June 1986 separation from active duty service, and the 
discharge diagnoses were major depression and drug overdose.  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Personality 
disorders, however, are not "diseases or injuries" within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

If shown to be existing prior to service, a disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability increased in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Due regard will be given 
the places, types, and circumstances of service.  38 C.F.R. 
§ 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. 
Reg. 25178 (2004).

Insofar as service connection for complex regional pain 
syndrome is in effect and the veteran has been in receipt of 
psychiatric treatment for pain management, it is noted that, 
in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  It is also 
pertinent to point out that the Court has held that under the 
duty to assist, where there are service-connected and 
nonservice-connected disabilities affecting the same body 
part or system, medical evidence is required to permit the 
Board and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim.

In view of the foregoing facts and applicable law, the Board 
finds that a more thorough examination is warranted that 
includes opinions addressing the questions of aggravation of 
a pre-enlistment disease or injury, secondary service 
connection, and potential additional rating criteria that may 
be applicable.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Review of the claims file reflects that the veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Finally, it is noted that the veteran has repeatedly 
expressed his feeling that he was not provided a fair 
psychiatric examination because the physician conducting his 
VA examination had treated him previously and with whom he 
had had a personality conflict.  Accordingly, the veteran 
should be examined by a physician who has not examined him 
previously.  

This claim is REMANDED for the following development and 
consideration:

1.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his mental health, 
right ankle, and complex regional pain 
syndrome since his discharge from active 
duty service in June 1986.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
If no such records can be found, ask for 
specific confirmation of that fact.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
mental disability.  It is imperative that 
the examiner who is designated to examine 
the veteran has not treated or examined 
the veteran previously.  The examiner 
must review ALL of the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledge such 
review in the examination report.  All 
necessary tests should be conducted and 
all clinical findings should be reported 
in detail.  The psychiatrist is requested 
to offer an opinion as to each of the 
following:

(a).  Does the veteran have a mental 
disorder?  If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has a mental disorder, did such 
disorder have its onset during his period 
of active service from November 1985 to 
June 1986 or was it caused by any 
incident that occurred during such active 
service?

(c).  Did a mental disorder exist prior 
to the veteran's period of active duty 
from November 1985 to June 1986?  If so, 
state (if possible) the approximate date 
of onset of such disorder.

(d).  If a mental disorder preexisted the 
veteran's period of active duty, did the 
disorder increase in disability during 
such period of active duty?  In answering 
this question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service or whether there 
was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(e).  If a mental disorder increased in 
disability during service, was that 
increase due to the natural progression 
of the disease?

(f).  If the examiner finds that a mental 
disorder is unrelated to service, then 
the examiner should opine whether the 
mental disorder is at least as likely as 
not (i.e., 50 percent or more 
probability) due to any of the veteran's 
service-connected disorders (including 
right ankle disorder, complex regional 
pain syndrome or chronic low back 
strain).  The examiner should also opine 
as to whether these service-connected 
disorders have aggravated any diagnosed 
mental disorder.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  Thereafter, the RO should 
readjudicate the claim (on a de novo 
basis) in light of the additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


